Citation Nr: 0706620	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1. Whether the rating reduction from 60 percent to 30 percent 
for coronary artery disease was proper. 

2. Entitlement to a rating higher than 10 percent for 
depression. 

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Maine Veterans' Services

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1971 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In November 2004, the veteran appeared at a hearing before a 
Decision Review Officer.  In September 2005, he appeared at a 
hearing before the undersigned.  Transcripts of the hearings 
are in the record. 

The claim for increase for depression and the claim for a 
total disability rating for compensation based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

The findings on VA examination in July 2005 raise the claim 
for increase for coronary disease under Diagnostic Code 7005, 
which is referred to the RO for appropriate action. 


FINDING OF FACT

Reexaminations by VA from 2001 to 2004 support the finding of 
material improvement in coronary artery disease under the 
ordinary conditions of life.


CONCLUSION OF LAW

The rating reduction from 60 to 30 percent for coronary 
artery disease was in accordance with the facts and law.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.104, Diagnostic Code 7005 (1998, 2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).



In this case, the notice provisions pertaining to a rating 
reduction are governed by 38 C.F.R. § 3.105(e), which provide 
that where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons.  
The veteran will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  And if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced effective 
the last day of the month in which a 60-day period from the 
date of notice to the veteran of the final rating action 
expires. 

Where as here, the notice provisions of the rating reduction 
essentially mirror the notice requirements of the VCAA, 
compliance with the notice provisions of the VCAA are 
rendered moot. Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded two VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159



REASONS AND BASES FOR FINDING AND CONCLUSION

The Evidence

In a decision in June 1993 by an Administrative Law Judge of 
the Social Security Administration the veteran was granted 
disability benefits, beginning in June 1991, for emotional 
impairment and drug addiction.  In the decision, there was 
reference to two hospitalizations for atypical cardiac pain 
in July 1991, but a myocardial infarction had been ruled out.  

On VA examination in April 1994, the veteran complained of 
recurrent fatigue and dyspnea with moderate levels of 
exertion such as walking one block. He denied typical angina 
pectoris at rest or with exertion.    

In a rating decision in April 1994 decision, the RO found 
that the veteran was not capable of more than light manual 
labor.  The RO then amended the already service-connected 
hypertension to include coronary artery disease with angina 
and increased the rating to 60 percent under Diagnostic Code 
7005, effective November 24, 1992.  

On VA examination in April 1997, the examiner report that the 
medical record showed that the veteran was hospitalized in 
1991, 1994, 1995, and 1996, for cardiac symptoms, but each 
time a myocardial infarction was ruled out. 

The RO continued the 60 percent rating in rating decisions in 
December 1996 and August 1997.

On VA examination in November 1999, the veteran complained 
that he had trouble with exertional activities of daily 
living such as gardening, mowing the lawn, or taking out the 
trash.  It was noted that the veteran was morbidly obese.  An 
echocardiogram revealed no cardiac abnormality, the right and 
left ventricle size and function were normal, and the left 
ventricular ejection fraction was 60 percent. 



The RO continued the 60 percent rating in a rating decision 
in March 2000.

On VA examination in October 2001, the veteran said that he 
was able to drive, perform all activities of daily living, 
and maintain his apartment.  He stated that he could walk 
more than 200 yards without chest pain, but was limited by 
shortness of breath.  He denied having congestive heart 
failure.  The pertinent findings were regular cardiac rate 
and rhythm without murmur, rub, or gallup. A chest x-ray 
revealed mild cardiomegaly.  An echocardiogram revealed a 
non-dilated left ventricle with mild hypertrophy and an 
ejection fraction of 60 percent.  A stress test was positive 
for ischemia by EKG without symptoms of chest pain.  Exercise 
was to 6 METS.  It was reported that ordinary manual labor 
was feasible from a cardiac stand point.

On a cardiac consultation by VA in February 2002, the 
cardiologist stated that the veteran was limited by a 
combination of dyspnea, leg pain, and obesity.  An EKG was 
normal.  The cardiologist reported that the veteran had some 
degree of coronnary artery disease but this caused no 
impairment and was fairly low on the veterans' problem list, 
which included lung surgery, spine surgery, and diabetes.   

In a rating decision in March 2002, the RO continued the 60 
percent rating.  In its decision, which was sent to the 
veteran, the RO stated that the veteran was to have a review 
examination in 18 months since the heart condition had been 
assessed as having improved.   

On VA examination in May 2003, the veteran stated that he was 
able to maintain his apartment and perform the activities of 
daily living and that his condition had not changed since he 
was last examined in October 2001.  He denied congestive 
heart failure.  He said that he became short of breath when 
walking more than 150 yards. An exercise stress testing 
revealed an ejection fraction of 57 percent and estimated 
METS of 5 to 7.

VA records disclose that in August 2003 the veteran 
complained of shortness of breath with on mild exertion and 
that he tired easily. A stress test performed the previous 
month revealed an ejection fraction of 57 percent. 

In accordance with 38 C.F.R. § 3.105(e), in a rating decision 
in October 2003, the RO proposed to reduce the rating for 
coronary artery disease to 30 percent based on improvement.  
The veteran was informed of the proposal by letter, dated in 
November 2003. 

On VA examination in January 2004, the estimated MET level 
was 7 based on the veteran's activities.  The examiner stated 
that the veteran's symptoms of shortness of breath were of a 
noncardiac nature. 

In a rating decision in March 2004, the RO assigned a 
separate10 percent rating for hypertension and implemented 
the reduction to 30 percent for coronary artery disease, 
effective June 1, 2004.  The veteran was informed of this 
action by letter dated in March 2004.

After a review of the record, in December 2004, a VA 
physician expressed the opinion that the veteran's cardiac 
condition would not interfere with employability. 

Law and Regulations

Under 38 C.F.R. § 3.105(e), where a reduction in an 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction must be prepared setting forth 
all material facts and reasons.  In addition, VA must notify 
the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  The RO has satisfied the procedural 
requirements of 38 C.F.R. § 3.105(e).

The record shows that the 60 percent rating was in effect 
from November 1992 to May 2004, a period of more than five 
years.  Hence, the provisions of 38 C.F.R. § 3.344 are for 
application.

Where a schedular rating has been both continuous and stable 
for five years or more, the rating may be reduced only if the 
examination upon which the reduction is based is at least as 
full and complete as that used to establish the higher 
evaluation, and only if there is sustained material 
improvement in the disability. Ratings on account of disease 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R. § 3.344. 

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). 

Under the criteria in effect prior to January 12, 1998, DC 
7005 provided that a 60 percent rating for a typical history 
of acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible. 38 C.F.R. 4.104, DC 7005 (1997).

Under the current DC 7005, the criteria for a 60 percent 
rating are a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005 
(2006).


Analysis

As required by 38 C.F.R. § 3.344, a review of the record 
indicates that the reduction to 30 percent was based on 
evidence that was, if anything, more complete than the 
evidence upon which the 60 percent rating was originally 
assigned.  The 60 percent rating for coronary artery disease 
was originally and largely based a single VA examination in 
April 1994.  The reduction of the rating for coronary artery 
disease in March 2004 was based on several VA cardiovascular 
examinations over the period from 2001 to 2004.  Moreover, 
the results of this series of evaluations clearly 
demonstrated a sustained material improvement in the 
disability under the ordinary conditions of life as evidenced 
by the finding that ordinary manual labor was feasible 
(reports of VA examinations in October 2001 and December 
2004).  As the 60 percent rating was premised on the fact 
that the veteran was unable to perform more than light manual 
labor, the evaluations upon which the reduction was based 
clearly showed that more than light manual labor was not 
precluded by heart disease under the criteria in effect 
before 1998 under DC 7005.  Also, there was no evidence of 
congestive heart failure, or a workload capacity as measured 
as METS greater than 3 but not greater than 5 with angina, or 
and ejection fraction of 30 to 50 percent under the current 
criteria for DC 7005.   

In view of the above, the Board concludes that the reduction 
to 30 percent was proper, and the criteria for restoring the 
60 percent rating have not been met. 


ORDER

The rating reduction from 60 percent to 30 percent for 
coronary artery disease was proper, and the appeal to restore 
the 60 percent rating is denied.




REMAND

At the hearing in September 2005, the veteran submitted a 
statement for a private social worker, who stated that the 
veteran's symptoms of depression had worsened.  Also the 
veteran testified that he has twice been rejected by VA for 
vocational rehabilitation. 

In view of the above, a reexamination is necessary to 
determine the current severity of the service-connected 
depression and VA is required to obtain pertinent VA records 
identified by the veteran.  Accordingly, the claim for 
increase and the claim for a total rating are REMANDED under 
the duty to assist for the following action:

1. Ensure VCAA compliance with Dingness v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Obtain the veteran's Chapter 31 
vocational rehabilitation folder. 

3. Obtain VA records since July 25, 2005, 
from the Togus, Maine, VA Medical Center.   

4. Ask the veteran for records of 
treatment for depression by D.S., LCSW. 

5. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of impairment.  The claims 
folder should be made available to the 
examiner for review. 

6. After the development has been 
completed, adjudicate the claim for 
increase and the claim for a total 
disability rating.  If any benefit sought 
on appeal remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


